DISMISS and Opinion Filed August 16, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00960-CV

   CONNIE LOOP, CONNIE LOOP RNFA, LLC, AND SURGICAL STAFFING, LLC
                D/B/A TX SURG. SERVICES, LLC, Appellants
                                  V.
            DR. DOUGLAS S. WON, MDCL CONSULTING, LTD.,
                    AND SKW PARTNERS, LP, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-11494

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Bridges
       Before the Court is appellants’ July 24, 2013 motion to dismiss the appeal. Appellants

have informed the Court that the parties have settled their differences. Accordingly, we grant

appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David L. Bridges/
130960F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

CONNIE LOOP, CONNIE LOOP RNFA,                    On Appeal from the 162nd Judicial District
LLC, AND SURGICAL STAFFING, LLC                   Court, Dallas County, Texas.
D/B/A TX SURG. SERVICES, LLC,                     Trial Court Cause No. DC-11-11494.
Appellants                                        Opinion delivered by Justice Bridges.
                                                  Justices Moseley and Lang-Miers,
No. 05-13-00960-CV       V.                       participating.

DR. DOUGLAS S. WON, MDCL
CONSULTING, LTD., AND SKW
PARTNERS, LP, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees, DR.
DOUGLAS S. WON, MDCL CONSULTING, LTD., AND SKW PARTNERS, LP, recover their
costs of this appeal from appellants, CONNIE LOOP, CONNIE LOOP RNFA, LLC, AND
SURGICAL STAFFING, LLC D/B/A TX SURG. SERVICES, LLC.


Judgment entered August 16, 2013




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–